DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
	Claims 1-27, 29-40 and 42-69 have been canceled, claim 70 is newly added, and claims 28, 41 and 70 have been considered on the merits. All arguments have been fully considered. 
	
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 28, 41 and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delmotte et al. (US 6,074,663) in view of Sterk et al. (US 2005/0049178; IDS ref.), Pathak’034  (US 7,009,034; IDS ref.), and Pathak’272 (US 2003/0077272; of record) in further view of Nur et al. (US 6,121,232; IDS ref.), Wang et al. (1995, Materials Science and Engineering; of record), Metzner et al. (US 2001/0033837; of record) and Reiner (1999, Laboratory Medicine).

Delmotte et al. teach a fibrinogen containing solution mixing with a stream of a thrombin-containing solution (col. 4, lines 51-57), and the use of spraying device for applying the two solutions (col. 5, lines 13-14). 
Delmotte et al. teach that the fibrin glue is applied to an injured surface (col. 8, lines 1-7), which meets the limitation of surface of a body part.
Delmotte et al. do not teach the thrombin solution being blue colored comprising indigo carmine at a concentration range of about 0.005-0.02%.
Sterk et al. teach a fibrin glue comprising a liquid fibrinogen solution and a liquid thrombin preparation comprising a physiologically safe dye; and the two preparations form a fibrin glue (paras. 6-7, 12). 
Pathak’034 teach the use of a biocompatible visualization agent including FD&C BLUE #2 (indigo carmine; a synthetic food dye) in a crosslinked polymer network or gel like fibrin glue or fibrin sealant (col. 2, lines 37-38; col. 6, lines 22-25 and 30-31; col. 26, lines 23-24; col. 39, Example 23) and the concentration of the visualization agents is more than 0.05 mg/ml (i.e. 0.005%) (col. 6, lines 58-63). Pathak’034 also teach that the visualization agent is used in small quantities, and exemplified as less than 0.01% weight/volume (col. 11, lines 1-3).

It would have been obvious to a person skilled in the art to use a physiologically safe dye such as indigo carmine in the thrombin solution of Delmotte et al. with a reasonable expectation of success. This is because one skilled in the art would recognize that indigo carmine is a suitable physiologically safe dye based on the teachings of Sterk et al., Pathak’034 and Pathak’272, and thus would try to use indigo carmine in the thrombin solution of Delmotte et al. 
Regarding the biologically active component (BAC) solution comprising fibrinogen, Factor XIII, Factor VIII, fibronectin, von Willebrand factor (vWF), arginine and vitronectin (claim 28), Delmotte et al. in view of Sterk et al., Pathak’034 and Pathak’272 do not teach the limitation. 
Nur et al. teach that the Biological Active Component (BAC) solution comprising fibrinogen, factor VIII, Factor XIII, fibronectin, vitronectin, vWF (col. 2, lines 27-40) is suitable for two component tissue glue i.e. fibrin glue (col. 2, lines 57-65). Nur et al. further teach that the combination of tranexamic acid and arginine stabilizes a mixture containing fibrinogen in a BAC solution (col. 2, lines 41-47).
It would have been obvious to a person skilled in the art to use the BAC solution of Nur et al. comprising fibrinogen, factor VIII, Factor XIII, fibronectin, vitronectin, vWF along with arginine and tranexamic acid for the fibrinogen solution of the method taught by Delmotte et al. in view of Sterk et al., Pathak’034 and Pathak’272 since Nur et al. teach that the BAC solution is suitable for two component tissue glue i.e. fibrin glue (col. 2, lines 57-65) with a reasonable expectation of success. 
Regarding the concentration of calcium being 0.72 mg/ml to 2.2 mg/ml, while Delmotte et al. as well as Sterk and Pathak’272 teach the thrombin solution comprising CaCl2 (Sterk et al.; para. [0039]) or a lyophilized thrombin is reconstituted with a calcium chloride solution (Sterk et al.; para. [0005]), they do not teach the claimed concentration of calcium. 
Wang et al. teach that thrombin solution was prepared by reconstituting with calcium chloride at final concentration of 10, 20, 40 or 80 mM, and the fibrin glue was formed rapidly with high bonding strength when 20 mM calcium chloride was used (see Abstract). The concentration of 20 mM of calcium chloride (MW of CaCl2 = 110.98) can be converted to about 2.22 mg/ml, and the concentration of calcium per se would be as 0.8 mg/ml which is within the claimed range of 0.72 mg/ml to 2.2 mg/ml.
It would have been obvious to a person skilled in the art to use the calcium chloride in the thrombin solution of Delmotte et al. in view of Sterk et al., Pathak’034 and Pathak’272 at the concentration of 20 mM taught by Wang et al. with a reasonable expectation of success. 
Regarding the limitation directed to the blue colored thrombin solution being free of aggregates (claim 28), Delmotte et al. in view of Sterk et al., Pathak’034 and Pathak’272 do not teach the limitation. However, it is submitted that at the concentration 
Regarding the final concentration of indigo carmine (0.0025 – 0.01%), and the concentration of indigo carmine in the thrombin solution (0.005-0.02%), one skilled in the art would use the concentration (i.e. more than 0.005% and less than 0.01%) for the biocompatible visualization agents taught by Pathak’034 for the final concentration of indigo carmine after mixing the fibrinogen solution and the thrombin solution in the method of Delmotte et al. in view of Sterk et al. Since Delmotte et al. teach the use of Duploject ® which mixes the first and the second solutions together (i.e. fibrinogen solution and thrombin solution), and Sterk et al. also teach a mixing the fibrinogen solution and the thrombin solution using the applicator as shown in Fig. 3, it is considered that both of the solutions are mixed in equal volume (i.e. 1:1 ratio; see also para.13 of Sterk), and then one skilled in the art would adjust the concentration of indigo carmine in the thrombin solution at least 2 times of the final concentration (i.e. more than 0.01% and less than 0.02%). Thus, it would have been obvious to a person skilled in the art to have the concentration of indigo carmine in the thrombin solution at least 2 time (i.e. more than 0.01% and less than 0.02%) of the desired final concentration (i.e. more than 0.005%) with a reasonable expectation of success.

Regarding the mixture of the BAC solution and the thrombin solution to cure for about 120 seconds to form a gel, Delmotte et al. do not particularly teach the duration of about 120 seconds (2 mins). Rather Delmotte et al. teach 5 min. for curing/polymerization (Example 7). However, it is extremely well known in the art that the curing time for mixture of fibrinogen and thrombin solution can be modified by adjusting the concentration of the thrombin component. 
Reiner teaches that the fibrinogen and thrombin components of fibrin glue are usually applied in equal volumes, and maximal adhesive strength is generally achieved 3-5 minutes after application, and the concentrations of the components are important for the desired hemostatic or adhesive effect (p.190, 1st col., 1st full para.). Reiner further states that thrombin concentration affects the rate of fibrin clot formation: a high thrombin concentration (e.g., 500-1,000 U/mL) results in clot formation within a few seconds and is appropriate when immediate hemostasis is desired (e.g., cardiac surgery); a low thrombin concentration (e.g., 4 U/mL) results in clot formation in 30 seconds to several minutes ((p.190, 1st col., 1st full para.).
It would have been obvious to a person skilled in the art to adjust the concentration of the thrombin solution of Delmotte et al. in view of Sterk et al., Pathak’034 and Pathak’272 in further view of Wang et al. and Metzner et al. in order to obtain a desired clotting time between 30 seconds to several minutes as taught by Reiner for the purpose of preventing post-surgical adhesion with a reasonable expectation of success.
Regarding the new claim directed to the surgical site is a non-bleeding site (claim 70), Delmotte et al. teach that hemostasis and wound repair is addressed by applying a single layer of fibrin glue to the injury site(s), while the separation/isolation of the injured surface(s) is achieved by using a bio-mechanical fibrin barrier, either applied as a second layer on top of the first layer of the fibrin glue, or simply as a self-supporting sheet placed between the adjacent injury sites or between the site of the injury and the adjacent uninjured tissues (col. 8, lines 6-13). This teaching indicates that for the application of fibrin glue for separating/isolating the surface of tissues at the injury site (surgical site) (i.e. inhibiting post-surgical adhesion) is on top of the hemostatic fibrin glue (i.e. non-bleeding site) or between surfaces of injury and uninjured tissues (i.e. non-bleeding site). Thus, the site of applying the fibrin glue for the purpose of preventing post-surgical adhesion taught by Delmotte et al. is considered to be non-bleeding sites. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 28 and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments are based on the newly presented amendment introducing new limitations and a new claim. The claim rejection presented has been modified in order to address the new limitations and the new claim, claim 70. The newly added limitations have been addressed in bold with newly cited references.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632